ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Thompson on 5/6/22.

The application has been amended as follows: 
In the abstract:
Implementations of an arm sleeve that provides external assistance to [[the]]an arm and shoulder of a user during an arm motion are provided. In one implementation, the arm sleeve comprises a framework that includes a torso portion configured to be attached to the torso of [[a]]the user and an arm portion configured to receive at least a portion of [[an]]the arm of the user. The framework of the arm sleeve is a unitary construction of interconnected elastic members that define openings therebetween. The interconnected elastic members include a first elastic member configured to play an active part throughout an overhead throwing motion, a second elastic member configured to decrease the concentric contraction force necessary for shoulder abduction during the cocking phase of a throwing motion, and a third elastic member configured to assist eccentrically contracting muscles during the deceleration phase of a throwing motion. In another implementation, the framework of the arm sleeve is encased by an elastomeric cover.

In the specification:
[0008] Implementations of an arm sleeve that provides external assistance to [[the]]an arm and shoulder of a user during an arm motion, such as a throwing motion, are provided. In one implementation, the arm sleeve comprises a framework that includes a torso portion configured to be attached to the torso of [[a]]the user and an arm portion configured to receive at least a portion of [[an]]the arm of the user. The framework of the arm sleeve is a unitary construction of interconnected elastic members that define openings therebetween.
[0009] The framework includes a first elastic member with a first end, a second area, and a second end. The first end of the first elastic member extends from a front side of the torso portion, across a front side of the arm portion, to the second area. The second area is part of the arm portion and is superior to the bicep of the arm when  is configured to continue from the second area to spiral posteriorly and anteriorly to the second end. The second end is located near a  distal end of the arm portion at approximately a [[the]] mid-forearm of the arm when the arm sleeve is being worn.
[0010] The framework includes a second elastic member with a first end and a second end. The first end of the second elastic member extends from an edge of the torso portion that is configured to overlay[[s]] the shoulder of the arm to the second end. The second end is part of the arm portion and is joined to the second area of the first elastic member.
[0012] Each of the first elastic member, the second elastic member, and the third elastic member extends separately from the front side, the edge, and the backside of the torso portion, respectively, and converges at the second area. In another implementation, the framework of the arm sleeve is encased by an elastomeric cover. Methods of use and other implementations are also provided. It is intended that all such additional implementations and methods included within the detailed description be within the scope of the invention, and be protected by the accompanying claims.
[0022] FIGs. 1A-1C and 2A-2B illustrate an example implementation of an arm sleeve 100 according to the principles of the present disclosure. The arm sleeve 100 is configured to decrease elbow joint forces present at the end-range cocking phase of an overhead throwing motion. More specifically, the arm sleeve 100 decreases the distraction force on the medial side of the elbow and the compressive force on the lateral side of the elbow. The arm sleeve 100 is also configured to assist with the initiation of the acceleration phase of an overhead throwing motion by providing elastic assistance to the shoulder joint. Further, the arm sleeve 100 is configured to provide elastic resistance during the deceleration and follow-through phase of an overhead throwing motion, decreasing the eccentric contraction demands of the shoulder's external rotators. A first elastic member, a second elastic member, and a third elastic member of a framework of the arm sleeve 100 are operable to provide assistance to at least one muscle supporting an ulnar collateral ligament (UCL) of the arm of the user during an arm motion.

In the claims:
Claim 1 (Currently Amended by Examiner): An arm sleeve, that provides external assistance to [[the]]an arm and shoulder of a user during an arm motion, comprising: 
a framework that includes a torso portion configured to be attached to the torso 5of [[a]]the user and an arm portion configured to receive at least a portion of [[an]]the arm of the user, the framework is a unitary construction of interconnected elastic members that define openings therebetween; 
the interconnected elastic members of the framework include a first elastic member with a first end, a second area, and a second end, wherein the first end of the 10first elastic member extends from a front side of the torso portion, across a front side of the arm portion to the second area, the second area is part of the arm portion and is superior to the bicep of the arm  when the arm sleeve is being worn, the first elastic member  is configured to continue from the second area to spiral posteriorly across the triceps area of the arm, past an elbow joint of the arm, and anteriorly to the second end, the second end is located near [[the]]a distal end of the arm portion at 15approximately [[the]]a mid-forearm of the arm when the arm sleeve is being worn; 
the interconnected elastic members of the framework include a second elastic member with a first end and a second end, wherein the first end of the second elastic member extends from an edge of the torso portion that is configured to overlay[[s]] the shoulder of the arm to the second end, the second end is part of the arm portion and is joined to the second 20area of the first elastic member; and 
the interconnected elastic members include a third elastic member with a first end and a second end, wherein the first end of the third elastic member extends from a backside of the torso portion, across a backside of the arm portion to the second end, the second end is part of the arm portion and is joined to the second area of the first elastic 25member;
wherein each of the first elastic member, the second elastic member, and the third elastic member extends separately from the front side, the edge, and the back side of the torso portion, respectively, and converges at the second area.
Claim 2 (Currently Amended by Examiner): The arm sleeve of claim 1, wherein the first elastic member, the second elastic member, and the third elastic member of the framework are operable to provide assistance to at least one muscle supporting an ulnar collateral ligament (UCL) of the arm of the user during [[an]]the arm motion.
Claim 3 (Currently Amended by Examiner): The arm sleeve of claim 1, wherein the framework is flexible and is capable of conforming to [[the]]an  area of the user’s body that it is positioned against without substantial stretching.  
Claim 4 (Currently Amended by Examiner): The arm sleeve of claim 1, wherein the second end of the first elastic member is configured to extend[[s]] medially onto an area that overlays the mid-forearm of the arm and is a part of the interconnected elastic members that makeup a forearm segment of the arm portion; wherein the second end of the second elastic member is configured to overlay[[s]] at least a portion of the bicep of the arm; and wherein the second end of the third elastic member is configured to overlay[[s]] at least a portion of the triceps of the arm.  
Claim 5 (Currently Amended by Examiner): The arm sleeve of claim 4, wherein the forearm segment of the arm portion includes an opening for receiving the joint protuberance of the elbow and is thereby configured to potentiate[[s]] the elbow joint.  
Claim 6 (Currently Amended by Examiner): The arm sleeve of claim 1, wherein a forearm segment of the arm portion includes an opening for receiving the joint protuberance of the elbow and is thereby configured to potentiate[[s]] the elbow joint.  
Claim 9 (Currently Amended by Examiner): An arm sleeve, that provides external assistance to [[the]]an arm and shoulder of a user during an arm motion, comprising:
an elastomeric cover; 
a framework that is encased by the elastomeric cover, the framework includes a torso portion configured to be attached to the torso of [[a]]the user and an arm portion configured to receive at least a portion of [[an]]the arm of the user, the framework is a unitary construction of interconnected elastic members that define openings therebetween; 
the interconnected elastic members of the framework include a first elastic member with a first end, a second area, and a second end, wherein the first end of the first elastic member extends from a front side of the torso portion, across a front side of the arm portion to the second area, the second area is part of the arm portion and is superior to the bicep of the arm  when the arm sleeve is being worn, the first elastic member  is configured to continue from the second area to spiral posteriorly across the triceps area of the arm, past an elbow joint of the arm, and anteriorly to the second end, the second end is located near [[the]]a distal end of the arm portion at approximately [[the]]a mid-forearm of the arm when the arm sleeve is being worn; 
the interconnected elastic members of the framework include a second elastic member with a first end and a second end, wherein the first end of the second elastic member extends from an edge of the torso portion that is configured to overlay[[s]] the shoulder of the arm to the second end, the second end is part of the arm portion and is joined to the second area of the first elastic member; and 
the interconnected elastic members include a third elastic member with a first end and a second end, wherein the first end of the third elastic member extends from a backside of the torso portion, across a backside of the arm portion to the second end, the second end is part of the arm portion and is joined to the second area of the first elastic member;
wherein each of the first elastic member, the second elastic member, and the third elastic member extends separately from the front side, the edge, and the back side of the torso portion, respectively, and converges at the second area.  
Claim 10 (Currently Amended by Examiner): The arm sleeve of claim 9, wherein the first elastic member, the second elastic member, and the third elastic member of the framework are operable to provide assistance to at least one muscle supporting an ulnar collateral ligament (UCL) of the arm of the user during [[an]]the arm motion.  
Claim 11 (Currently Amended by Examiner): The arm sleeve of claim 9, wherein the elastomeric cover and the framework are flexible and capable of conforming to [[the]]an  area of the user’s body that they are positioned against without substantial stretching.  
Claim 12 (Currently Amended by Examiner): The arm sleeve of claim 9, wherein the second end of the first elastic member is configured to extend[[s]]medially onto an area that overlays the mid-forearm of the arm and is a part of the interconnected elastic members that makeup a forearm segment of the arm portion; wherein the second end of the second elastic member is configured to overlay[[s]] at least a portion of the bicep of the arm; and wherein the second end of the third elastic member is configured to overlay[[s]] at least a portion of the triceps of the arm.  
Claim 13 (Currently Amended by Examiner): The arm sleeve of claim 12, wherein the forearm segment of the arm portion includes an opening for receiving the joint protuberance of the elbow and is thereby configured to potentiate[[s]] the elbow joint.  
Claim 15 (Currently Amended by Examiner): The arm sleeve of claim 9, wherein a forearm segment of the arm portion includes an opening for receiving the joint protuberance of the elbow and is thereby configured to potentiate[[s]] the elbow joint.  


Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 9, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an arm sleeve comprising: a framework that includes a torso portion configured to be attached to the torso 5of the user and an arm portion configured to receive at least a portion of the arm of the user, the framework is a unitary construction of interconnected elastic members that define openings therebetween; the interconnected elastic members of the framework include a first elastic member with a first end, a second area, and a second end, wherein the first end of the 10first elastic member extends from a front side of the torso portion, across a front side of the arm portion to the second area, the second area is part of the arm portion and is superior to the bicep of the arm when the arm sleeve is being worn, the first elastic member is configured to continue from the second area to spiral posteriorly across the triceps area of the arm, past an elbow joint of the arm, and anteriorly to the second end, the second end is located near a distal end of the arm portion at 15approximately a mid-forearm of the arm when the arm sleeve is being worn; the interconnected elastic members of the framework include a second elastic member with a first end and a second end, wherein the first end of the second elastic member extends from an edge of the torso portion that is configured to overlay the shoulder of the arm to the second end, the second end is part of the arm portion and is joined to the second 20area of the first elastic member; and the interconnected elastic members include a third elastic member with a first end and a second end, wherein the first end of the third elastic member extends from a backside of the torso portion, across a backside of the arm portion to the second end, the second end is part of the arm portion and is joined to the second area of the first elastic 25member; wherein each of the first elastic member, the second elastic member, and the third elastic member extends separately from the front side, the edge, and the back side of the torso portion, respectively, and converges at the second area, in combination with all other features recited in the claims. The closest prior art to date is Lebolt et al. US 10,772,782 B2, which discloses two embodiments of an arm sleeve relevant to the allowed claims. The embodiment of figs. 1-3 comprises an arm sleeve 10 with a torso portion 22 and a framework of elastic members 40/50/80 (col. 6, line 51-col. 7, line 16). The elastic members 40/50/80 comprise a first elastic member 40 extending from the front of the torso portion 22 (fig. 1), a second elastic member 80 extending from an edge of the shoulder of torso portion 22 (fig. 3), and a third elastic member 50 extending from the back of the torso portion 22 (fig. 2). However, the first elastic member 40 fails to extend from a front side of the torso portion, across a front side of the arm portion to the second area, the second area is part of the arm portion and is superior to the bicep of the arm when the arm sleeve is being worn, the first elastic member is configured to continue from the second area to spiral posteriorly across the triceps area of the arm, past an elbow joint of the arm, and anteriorly to the second end, the second end is located near a distal end of the arm portion at 15approximately a mid-forearm of the arm when the arm sleeve is being worn, as claimed. Instead, Lebolt’s first elastic member 40 extends to the second area (junction of all three straps 40/50/80) and straight to the elbow portion 32; it does not meet the other straps 50/80 at the second area, and then spiral posteriorly, past the elbow joint, and anteriorly to the second end. The embodiment of figs. 15-18 also comprises a torso portion 220 with a first elastic member 240, a second elastic member 281, and a third elastic member 250 (col. 17, line 6-35). However, each of the first elastic member, the second elastic member, and the third elastic member fails to extend separately from the front side, the edge, and the back side of the torso portion, respectively, to converge at the second area; instead, the elastic members of this embodiment overlap each other several times prior to all converging at the second area. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Lebolt to address their deficiencies. Dependent claims 2-8 and 10-19 are allowed by virtue of their dependence on independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauerfeind US 5,181,906 discloses an arm sleeve made of a mesh framework (fig. 1)
Clement US 5,403,268 discloses an arm sleeve with three straps (fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786